DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10333657. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of patent disclose the limitation of application as following:
Patent							Application
1 and 10. An integrated circuit to control a process, the process comprising; receiving, from a base station, a first reference signal mapped in all of subframes, into which a frame is divided and which includes a first subframe, a second subframe and a third subframe, 
receiving, from the base station, a second reference signal mapped in the first subframe and the third subframe with a given period therebetween, the received second reference signal being used in the second terminal, no second reference signal being mapped in the second subframe between the first subframe and the third subframe; wherein the second reference signal is a cell-specific reference signal, the second reference signal is mapped such that a number of resources of the second reference signal per resource block is lower than a number of resources of the first reference signal per resource block;

transmitting, to the base station, the CQI, which is used for an adaptive scheduling at the base station.
3 and 12. The integrated circuit according to claim 1, wherein the process comprises: receiving a third reference signal mapped on a resource block upon which data is mapped; and demodulating the data based on the received third reference signal.

4 and 13. The integrated circuit according to claim 3, wherein the third reference signal is a UE-specific reference signal.

5 and 14. The integrated circuit according to claim 1, wherein the first reference signal is a cell-specific reference signal.



7 and 16. The integrated circuit according to claim 1, wherein a maximum number of antenna ports of a base station for the second terminal in the second communication system is larger than a maximum number of antenna ports of a base station for the first terminal in the first communication system.








8 and 17. The integrated circuit according to claim 1, wherein the first 









circuitry, which, in operation, computes a CQI based on at least one of the first type 

a transmitter, which, in operation, transmits the CQI.

2 and 10. The communication apparatus according to claim 1, wherein the receiver, in operation, receives a third type reference signal mapped on a resource block upon which data is mapped, and the circuitry, in operation, demodulates the data based on the third type reference signal.
3 and 11. The communication apparatus according to claim 2, wherein the third type reference signal is a UE-specific reference signal.
4 and 12. The communication apparatus according to claim 1, wherein the first type reference signal and the second type reference signal are each a cell-specific reference signal.

6 and 14. The communication apparatus according to claim 1, wherein the first type reference signal is a reference signal configured for up to 4 antenna ports, and the second type reference signal is a reference signal configured for up to 8 antenna ports,

7 and 15. The communication apparatus according to claim 1, wherein the first type of communication supports up to 4 antenna ports for the first type reference signal, and the second type of communication supports up to 8 antenna ports for the second type reference signal.
8 and 16. The radio communication apparatus according to claim 1, wherein .


Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10826656. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of patent disclose the limitation of application as following:
Patent							Application
1 and 10. An integrated circuit to control a process, the process comprising; mapping a first reference signal in all of subframes, into which a frame is divided and which includes a first subframe, a second subframe and a third subframe; mapping a second reference signal in the first subframe and the third subframe with a given period therebetween, the first reference signal being used for computing a CQI in a first terminal for a first communication system and a second 
4 and 13. The integrated circuit according to claim 1, wherein the process comprises: mapping a third reference signal on a resource block upon which data is mapped, the third reference signal 
5 and 14. The integrated circuit according to claim 4, wherein the third reference signal is a UE-specific reference signal.

6 and 15. The integrated circuit according to claim 1, wherein the first reference signal is a cell-specific reference signal.


7 and 16. The integrated circuit according to claim 1, wherein the first reference signal is used for demodulating the PBCH or a downlink control channel.

8 and 17. The integrated circuit according to claim 1, wherein a maximum number of antenna ports of a base station for the second terminal in the second communication system is larger than a maximum number of antenna ports of a 








9 and 18. The integrated circuit according to claim 1, wherein the first communication system is a LTE, and the second communication system is a LTE-Advanced.




circuitry, which, in operation, computes a CQI based on at least one of the first type reference signal and the second type reference signal; and 

a transmitter, which, in operation, transmits the CQI.
2 and 10. The communication apparatus according to claim 1, wherein the receiver, in operation, receives a third type reference signal mapped on a resource block upon which data is 
3 and 11. The communication apparatus according to claim 2, wherein the third type reference signal is a UE-specific reference signal.
4 and 12. The communication apparatus according to claim 1, wherein the first type reference signal and the second type reference signal are each a cell-specific reference signal.
5 and 13. The communication apparatus according to claim 1, wherein the first type reference signal is used for demodulating a PBCH or a downlink control channel.
6 and 14. The communication apparatus according to claim 1, wherein the first type reference signal is a reference signal configured for up to 4 antenna ports, and the second type reference signal is a 
7 and 15. The communication apparatus according to claim 1, wherein the first type of communication supports up to 4 antenna ports for the first type reference signal, and the second type of communication supports up to 8 antenna ports for the second type reference signal.
8 and 16. The radio communication apparatus according to claim 1, wherein the first type of communication is a communication in LTE, and the second type of communication is a communication in LTE-Advanced.


Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9806857. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of patent disclose the limitation of application as following:
Patent							Application

2 and 9. The communication apparatus according to claim 1, wherein the circuitry, in operation, maps a third reference signal on a resource block upon which data is mapped, the third reference signal being used for demodulating the data, and the transmitter, in operation, transmits the third reference signal.
3 and 10. The communication apparatus according to claim 2, wherein the third reference signal is a UE-specific reference signal.


5 and 12. The communication apparatus according to claim 1, wherein the first reference signal is used for demodulating the PBCH or a downlink control channel.

6 and 13. The communication apparatus according to claim 1, wherein a maximum number of antenna ports of a base station for the second terminal in the second communication system is larger than a maximum number of antenna ports of a base station for the first terminal in the first communication system.







7 and 14. The communication apparatus according to claim 1, wherein the first communication system is a LTE, and the second communication system is a LTE-Advanced.






a transmitter, which, in operation, transmits the CQI.



2 and 10. The communication apparatus according to claim 1, wherein the receiver, in operation, receives a third type reference signal mapped on a resource block upon which data is mapped, and the circuitry, in operation, demodulates the data based on the third type reference signal.

3 and 11. The communication apparatus according to claim 2, wherein the third type reference signal is a UE-specific reference signal.

5 and 13. The communication apparatus according to claim 1, wherein the first type reference signal is used for demodulating a PBCH or a downlink control channel.
6 and 14. The communication apparatus according to claim 1, wherein the first type reference signal is a reference signal configured for up to 4 antenna ports, and the second type reference signal is a reference signal configured for up to 8 antenna ports,
7 and 15. The communication apparatus according to claim 1, wherein the first type of communication supports up to 4 antenna ports for the first type reference signal, and the second type of communication supports up to 8 antenna 
8 and 16. The radio communication apparatus according to claim 1, wherein the first type of communication is a communication in LTE, and the second type of communication is a communication in LTE-Advanced.


Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9806857. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of patent disclose the limitation of application as following:
Patent							Application
1 and 8. A radio communication apparatus comprising: a receiver; a measuring circuitry; and a transmitter, wherein: the receiver is operative to: receive, from a base station, a first reference signal mapped in all subframes, into which a frame is divided and which includes a first subframe, a second 
2 and 9. The radio communication apparatus according to claim 1, wherein the receiver, in operation, receives a third reference signal mapped on a resource block upon which data is mapped, and the radio communication apparatus further comprises a demodulator operative to demodulate the data based on the received third reference signal.
3 and 10. The radio communication apparatus according to claim 2, wherein the third reference signal is a UE-specific reference signal.
4 and 11. The radio communication apparatus according to claim 1, wherein the first reference signal is a cell-specific reference signal.

6 and 13. The radio communication apparatus according to claim 1, wherein a maximum number of antenna ports of a base station for the second terminal in the second communication system is larger than a maximum number of antenna ports of a base station for the first terminal in the first communication system.







7 and 14. The radio communication apparatus according to claim 1, wherein the first communication system is an LTE 



circuitry, which, in operation, computes a CQI based on at least one of the first type reference signal and the second type reference signal; and 

a transmitter, which, in operation, transmits the CQI.






2 and 10. The communication apparatus according to claim 1, wherein the receiver, in operation, receives a third type reference signal mapped on a resource block upon which data is mapped, and the circuitry, in operation, demodulates the data based on the third type reference signal.

3 and 11. The communication apparatus according to claim 2, wherein the third type reference signal is a UE-specific reference signal.
4 and 12. The communication apparatus according to claim 1, wherein the first type reference signal and the second type reference signal are each a cell-specific reference signal.

6 and 14. The communication apparatus according to claim 1, wherein the first type reference signal is a reference signal configured for up to 4 antenna ports, and the second type reference signal is a reference signal configured for up to 8 antenna ports,
7 and 15. The communication apparatus according to claim 1, wherein the first type of communication supports up to 4 antenna ports for the first type reference signal, and the second type of communication supports up to 8 antenna ports for the second type reference signal.
8 and 16. The radio communication apparatus according to claim 1, wherein the first type of communication is a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malladi [US 2008/0225993] discloses a subframe includes dedicated pilot and common pilot for 4 antenna.
	Ko [US 2009/0232239] discloses a subframe includes dedicated pilot and common pilot for 4 antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414